Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The provisional nonstatutory double patenting rejection over copending application no. 16328087 is hereby withdrawn as the instant application is in condition for allowance and has the earliest effective U.S. filing date. See MPEP 804(I)(B)(1)(b)(i).

Election/Restrictions
Claims 1-12 and 22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest a steel sheet having a chemical composition, martensite volume fraction, ferrite average grain diameter, ferrite grain width to thickness aspect ratio volume fraction, ferrite grain average width, and yield strength as claimed in combination. The closest prior art of record to claim 1 is Fan et al. (WO 2015/185975 A1) as applied in the action dated 02/26/2021. Fan teaches a steel sheet with ranges of composition, martensite volume fraction, ferrite grain diameter, and yield strength at least overlapping with the instant steel sheet. Furthermore, Fan teaches a ferrite grain aspect ratio between 1-3 and teaches similar fabrication steps to the method for producing the instant steel sheet. In the claim amendments and remarks filed 04/29/2021, Applicant distinguished the claimed aspect ratio, measured between width and thickness directions, from the aspect ratio of Fan, measured between length and thickness directions of the steel sheet. Applicant provided support for the instant method step of reverse bending the steel sheet through rolls having a radius of 200 mm or more eight times during the holding in annealing, to which Fan is silent, for achieving the claimed feature of 70% or more of ferrite grains having a width to thickness aspect ratio of 2.0 or less. Comparative examples 4 and 16 in Tables 2-3 of the instant specification undergo reverse bending less than eight times and fail to meet the claimed aspect ratio volume fraction. The 
Claims 13-21 are allowable as a process for producing the allowing product of claims 1 and 3-4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736